Case 4:19-cv-01370 Document 19-2 Filed on 05/28/19 in TXSD Page 1 of 4




   EXHIBIT A
      Case 4:19-cv-01370 Document 19-2 Filed on 05/28/19 in TXSD Page 2 of 4


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 Repairify, Inc., d/b/a asTech,                 §
                                                §
          Plaintiff,                            §
                                                §
 v.                                             §         CIVIL ACTION NO. 4:19-CV-1370
                                                §
 AirPro Diagnostics LLC,                        §
                                                §
           Defendant.                           §


                            AFFIDAVIT OF LONNIE E. MARGOL

          Before me the undersigned authority personally appeared, Lonnie E. Margol, who, after

being duly sworn, deposes and states as follows:

          1.     I am over 18 years of age and am fully competent to make this Affidavit. I have

never been convicted of a felony or a crime of moral turpitude.

          2.     I make the following statements based on personal knowledge of the facts stated

herein.

          3.     I am the CEO of AirPro Diagnostics, LLC (“AirPro Diagnostics”).

          4.     I have reviewed the expedited discovery requests made by asTech, and the breadth

and scope of those requests would create a significant financial and logistical burden on AirPro

and its business.

          5.     AirPro has 61 employees company-wide, each of whom receive hundreds, some

thousands of emails each month. The process of searching, reviewing, and segregating emails

responsive to asTech’s requests would grind AirPro’s business to a halt, especially given the

shortened, 14-day response time. I would estimate that a minimum of four to six employees would

be needed to work full time on combing through AirPro’s email communications in order to



                                                 1
                                                                                APPENDIX 001
     Case 4:19-cv-01370 Document 19-2 Filed on 05/28/19 in TXSD Page 3 of 4


respond to asTech’s discovery requests.

          6.     A similar search would be needed to determine whether any employees have

documents responsive to asTech’s requests. I estimate there are tens, if not hundreds of thousands

of pages of documents that are potentially responsive to these discovery requests. I would estimate

that I would need another four to six employees to search through our systems to find, organize,

and produce potentially relevant documents to our attorney for review – all within a 14-day time

period.

          7.     In total, asTech’s discovery requests would require at least eight to 12 employees

working full-time to locate, organize, and segregate documents potentially responsive to asTech’s

requests. For a small business, having twenty percent (20%) of my staff stop their day-to-day jobs

to search for documents and emails is an extreme burden that would cost my company

significantly.



                            [Remainder of Page Left Intentionally Blank]




                                                 2
                                                                                 APPENDIX 002
Case 4:19-cv-01370 Document 19-2 Filed on 05/28/19 in TXSD Page 4 of 4




                                                            APPENDIX 003
